THE RACKSPACE HOSTING, INC. 2& CUSTOMS UK APPROVED SUB-PLAN NOTICE OF GRANT OF STOCK OPTION Unless otherwise defined herein, the terms defined in the 2evenue & Customs UK Approved Sub-Plan (the “Sub-Plan”) shall have the same defined meanings in this Notice of Grant of Stock Option (the “Notice of Grant”) and Terms and Conditions of Stock Option Grant, attached hereto as Exhibit A (together, the “Agreement”). Participant: Address: Participant has been granted an Option to purchase Common Stock of the Company, subject to the terms and conditions of the Sub-Plan and this Agreement, as follows: Grant Number Date of Grant Vesting Commencement Date Number of Shares Granted Exercise Price per Share $ Total Exercise Price $ Type of Option
